DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, 9, and 16, on pages 10 of applicant’s remarks, applicant argues that Hadfield fails to disclose the concept of claim limitation “…to remove a portion of tuning data including veridical tuning data” is acknowledged and considered;
In response, the examiner respectfully disagrees. In view of applicant’s specification, the “veridical tuning data” is referring to panelist exposure tuning data (para. 64), in this case, under the broadest reasonable interpretation, the examiner reasonable interprets the veridical tuning data as the tuning events those are automatically triggered by non-human such as internal clock of the STB (para. 38 of Hadfield), as such, Hadfield disclose the concept of disputed claim limitation by teaching the concept of removing or discarding the tuning data events those are triggered by the internal clocks of STBs of the entire tuning data (Fig. 3B, el. 336, para. 41).  For this reason, the rejection is maintained.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 2-4, 6-7, 9-11, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-34 of copending Application No. 15/820,104 (or ‘104 or US. Pub. 2019/0158916 A1) in view of the following reasons.
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 2, this claim is similar as claim 1 of the ‘104.	
As for claim 3, this claim is similar to claim 2 of the ‘104.	
As for claim 4, this claim is similar to claim 3 of the ‘104.	
As for claim 6, this claim is similar to claim 4 of the ‘104.	

As for claim 9, this claim is similar to claim 8 of the ‘104.
As for claim 10, this claim is similar to claim 9 of the ‘104.	
As for claim 11, this claim is similar to claim 10 of the ‘104.	
As for claim 16, this claim is similar to claim 15 of the ‘104.	
As for claim 17, this claim is similar to claim 16 of the ‘104.	
As for claim 18, this claim is similar to claim 17 of the ‘104.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadfield et al. (US 2013/0014147 A1).

Regarding claim 2, Hadfield discloses apparatus to process return path data from set top boxes, the apparatus comprising:
a set top box identifier to identify, in the return path data, tuning data corresponding to a first group of the set top boxes , the first group of set top boxes classified as associated with machine events (Fig. 1, abstract, to collect all tuning data from each set top box);
a pattern evaluator to identify a first time interval of the tuning data, the first time interval of the tuning data corresponding a portion of the tuning data defining a pattern indicative of an occurrence 
a false tuning event rectifier to remove, from the return path data, the portion of the tuning data corresponding to the first time interval to reduce an amount of tuning events in the return path data that result from the machine events the portion of the tuning data including veridical tuning data (Fig. 3A-3B, para. 38-41,  to remove or discard non human generate tune data of automatically triggered by the internal clock of STBs).

Regarding claim 3, Hadfield discloses wherein the pattern evaluator is identify a second time interval during which a difference between (i) a first percentage of tuning events attributed to the first group of the set top boxes in the return path data and (ii) a second percentage of tuning events attributed to a second group of the set top boxes in the return path data satisfies a threshold (Fig. 2, el. 206).

Regarding claim 4, Hadfield discloses wherein the tuning data is first tuning data, and the false tuning event rectifier is to remove second tuning data associated with the second time interval from the return path data, the second tuning data corresponding to the first group of set top boxes (Fig. 3, el. 310).

Regarding claim 5, Hadfield discloses wherein the threshold is to vary across different periods of time (para. 27, 47).

Regarding claim 6, Hadfield discloses wherein the pattern an indicative of the machine events includes at least one feature activated machine event (para. 25).

Regarding claim 7, Hadfield discloses wherein the false tuning event rectifier is to identify the feature activated machine event based on a prerequisite of the feature activated machine event (para. 25-27).

Regarding claim 8, Hadfield discloses wherein the tuning data is first tuning data, the pattern evaluator is to: determine a ratio between first tuning events in the returned path data  attributed to the first group of the set top boxes and second tuning events in the return path data attributed to a second group of the set top boxes; and identify a second time interval of the return path data during which the ratio satisfies a threshold, and the false tuning event rectifier is to: remove second tuning data associated with the first time interval from the return path data, the second tuning data corresponding to the first group of set top boxes (Fig. 4, para. 45-48).

Regarding claim 9, the instant claim is analyzed with respect to claim 2.
Regarding claim 10, the instant claim is analyzed with respect to claim 3.
Regarding claim 11, the instant claim is analyzed with respect to claim 4.
Regarding claim 12, the instant claim is analyzed with respect to claim 5.
Regarding claim 13, the instant claim is analyzed with respect to claim 6.
Regarding claim 14, the instant claim is analyzed with respect to claim 7.
Regarding claim 15, the instant claim is analyzed with respect to claim 8.
Regarding claim 16, the instant claim is analyzed with respect to claim 2.
Regarding claim 17, the instant claim is analyzed with respect to claim 3.
Regarding claim 18, the instant claim is analyzed with respect to claim 4.
Regarding claim 19, the instant claim is analyzed with respect to claim 5.

Regarding claim 21, the instant claim is analyzed with respect to claim 8.
Related Prior Arts
1. Eldering et al.; (US 7,949,565 B1); discloses a concept of tracking every user’s tuning profile for targeting Ads.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CAI Y CHEN/Primary Examiner, Art Unit 2425